DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 04/14/2021 with respect to claims 1-4, 6-7, 9-10 and 23-33 have been noted and entered for consideration. 

With regard to the 112(a), 112(b) and 112(d) rejections, Applicant’s arguments filed 04/142021 (see page 8 of Remarks) in view of the amendments filed 04/14/2021 and examiner’s amendment agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 04/14/2021 (see pages 8-9 of Remarks) in view of the amendments filed 04/14/2021 and examiner’s amendments agreed by Applicant (see attached) have been fully considered and are persuasive. Thus, the 103 rejections of claims have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to the claims (see attached, “Examiner’s amendment to claims).

Allowable Subject Matter
Claims 1-3, 7, 9-10, 23-28 and 31-33 are allowed (renumbered as claims 1-15).
The following is an examiner’s statement of reasons of allowance.
Claims 1-3, 7, 9-10, 23-28 and 31-33 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following italic limitations:
In claim 1, “... notifying, by the SMF network element, a user plane function (UPF) network element to enable a timer; stopping, by the SMF network element, data transmission of an LADN packet data unit (PDU) session of the LADN based on the first policy, wherein stopping the data transmission of the LADN PDU session comprises notifying the UPF network element to buffer or discard received downlink data before the timer expires; and maintaining, by the SMF network element based on the first policy, a resource of the LADN PDU session before the timer expires; receiving, by the UPF network element, downlink data after the timer expires; in response to receiving the downlink data after the timer expires, sending, by the UPF network element, a downlink data notification to the SMF network element; when the timer expires and in response to receiving the downlink data notification from the UPF network element, triggering, by the SMF network element, the LADN PDU session to enter an activation state, wherein a duration of the timer is less than a duration of periodic location update received from an access and mobility management function (AMF) network element ....” and in combination with other limitations recited in claim 1.
Oguchi et al (US Publication No. 2011/0243003) further discloses, when a timer expires, triggering a session to enter an active state [¶0243, when a timer 38 expires, MS 6 restores ( i.e., enters to an active state) a connection].
However, neither the cited prior of record nor the newly found prior art, whether taken in combination or individually fails to teach, or suggest, the above-mentioned italic limitations and in combination with other limitations recited in claim 1.
Claims 23 and 26 each recites similar features to the above-mentioned italic limitations of claim 1 and are thus allowable over prior arts of record since the prior arts of record.
Claims 2-3, 7, 9-10, 24-25, 27-28 and 31-33 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims 1 and 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                       





/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469